Citation Nr: 1135606	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date prior to October 25, 2007, for the grant of service connection for obstructive sleep apnea.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to January 1995.  He also had prior inactive service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  That decision granted service connection for obstructive sleep apnea and assigned a 50 percent evaluation, effective from October 25, 2007.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 23, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of whether clear and unmistakable error (CUE) exists in a December 2005 rating decision has been raised by the record.  See e.g., the March 2011 hearing transcript at page 3.  While the Board notes that the RO discussed CUE in an April 2009 statement of the case (SOC), such is not considered to be an adjudication of this issue by the RO.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that an SOC or supplemental statement of the case (SSOC) is considered an adjudication or readjudication only for the purposes of curing a timing defect with regards to notice).  Therefore, this issue has not been adjudicated by the RO, and thus, the Board does not have jurisdiction over it, and it is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO); see also Bernard v. Brown, 4 Vet. App. 384 (1993).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  In February 2005, the Veteran filed a claim of entitlement to service connection for "sleep disturbance".  

3.  In a December 2005 rating decision, the RO denied service connection for hypersomnia.  The Veteran was informed of his appellate rights at that time.

4.  While the Veteran expressed disagreement with the RO's December 2005 rating decision which denied service connection for hypersomnia, he failed to perfect an appeal as to that issue and the December 2005 rating decision became final.  

5.  The RO accepted statement from the Veteran dated on October 25, 2007, as a claim of entitlement to service connection for obstructive sleep apnea rather than a petition to reopen the previously-denied claim of entitlement to service connection for hypersomnia.  

6.  Following the issuance of the December 2005 rating decision, the record contains no statement or communication from the Veteran that may be reasonably construed as raising a claim, formal or informal, for service connection for hypersomnia or obstructive sleep apnea prior to the Veteran's statement filed on October 25, 2007.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied service connection for hypersomnia is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  The claim of entitlement to an effective date prior to October 25, 2007 for the grant of service connection for obstructive sleep apnea is denied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, with respect to the claim for an earlier effective date, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for grant of service connection for obstructive sleep apnea in a September 2008 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claim for an effective date prior to October 25, 2007, for the grant of service connection.

In addition, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection for obstructive sleep apnea was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board further notes that the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA records, and private treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran was also provided the opportunity to testify at a hearing before the Board.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them an SOC, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  


Effective Dates

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).



Discussion

The Veteran first presented his claim for service connection for "sleep disturbance" in a statement received by the RO in February 2005.  However, the RO reclassified the issue as "entitlement to service connection for hypersomnia" and denied such in the December 2005 rating decision.  The Veteran was notified of that decision as well as his appellate rights.  While the Veteran expressed disagreement with the RO's denial of this claim in a timely fashion, he failed to file a timely substantive appeal.  Accordingly, the December 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In October 2007, the Veteran submitted a statement which the RO determined was a claim of entitlement to service connection for obstructive sleep apnea.  The RO developed and adjudicated this claim as an original claim for service connection rather than a petition to reopen the Veteran's previously-denied claim of entitlement to service connection for hypersomnia.  In the September 2008 rating decision, the RO granted service connection for obstructive sleep apnea; a 50 percent evaluation was assigned, effective October 25, 2007 (the date that the Veteran's statement concerning sleep apnea was received by the RO).  In October 2008, the Veteran expressed disagreement with the effective date assigned for this award, stating that the effective date should be in February 2005 (the date that the RO received his service connection claim for "sleep disturbance").  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the effective date of October 25, 2007 is the correct date of the grant of service connection for obstructive sleep apnea.  In this case, there is no informal or formal claim of entitlement to service connection for obstructive sleep apnea prior to the Veteran's statement received on October 25, 2007.

VA is required to "give a sympathetic reading to the Veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  In this case, however, even a sympathetic and liberal reading of the Veteran's filings between the issuance of the December 2005 rating decision and October 25, 2007, does not result in the conclusion that the Veteran intended to file a claim of service connection for obstructive sleep apnea during that time period.  As the United States Court of Appeals for Veterans Claims (the Court) has noted in Brokowski v. Shinseki, "the indiscriminate inclusion of materials with an application for benefits cannot be used as a pleading device to require the Secretary to conduct an unguided safari through the record to identify all conditions for which the Veteran may possibly be able to assert entitlement to a claim for disability compensation.  Such a requirement would nullify the specificity required by § 3.155(a)."  Brokowski v. Shinseki, 23 Vet.App. 79, 89 (2009).

Again, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.27 (1945) (stating that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); 38 C.F.R. § 3.1(p) (2010) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  In this case, it appears that the RO was very liberal in its interpretation of the Veteran's October 2007 statement, which failed to elaborate beyond "per Vet[eran]'s request: sleep apnea."  See the Veteran's statement dated in October 25, 2007.  Indeed, this statement was hand-written on a VCAA notice response in connection with another claim.  As there was no formal or informal claim of entitlement to service connection for obstructive sleep apnea prior to October 25, 2007, the Board finds that the earliest effective date for the grant of service connection for obstructive sleep apnea is October 25, 2007.

The Board acknowledges the Veteran's contention that he is entitled an effective date of February 28, 2005 (the date that he filed his previously-denied claim of entitlement to service connection for "sleep disturbance").  The Veteran asserts that he is entitled to an earlier effective date because his previously-denied claim for "sleep disturbance" should have been construed to encompass obstructive sleep apnea because the symptomatology for which he is now service connected has been present since his original claim in February 2005.  See the March 2011 hearing transcript at page 3 - 5.  In the present case, as discussed elsewhere in this decision, the RO determined that the Veteran's claim for sleep apnea (received on October 25, 2007) was an original claim for service connection unrelated to the Veteran's previously-denied claim of entitlement to service connection for hypersomnia (claimed as "sleep disturbance").  As noted above, to the extent that the Veteran's assertions are a claim that CUE exists in the December 2005 rating decision, that claim has been referred to the RO for development and adjudication.  

Nonetheless, the Board observes that the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  Indeed, review of the Veteran's VA claims file reflects that the Veteran was first diagnosed with obstructive sleep apnea on December 10, 2007; nearly two months after he filed his service connection claim for sleep apnea.  See a December 2007 polysomnography report.  Accordingly, if the RO had considered the Veteran's October 2007 statement as a petition to reopen his previously-denied claim for hypersomnia, entitlement to service connection for obstructive sleep apnea could be granted no earlier than December 10, 2007 (the date he was first diagnosed with obstructive sleep apnea).  

The Board notes that there is no medical evidence of record which reflects a diagnosis of obstructive sleep apnea between the December 2005 rating decision and the Veteran's October 2007 statement.  In any event, the Court has held that the mere presence of medical evidence showing a disability does not establish an intent on the part of the Veteran to seek service connection for that disability.  Brannon, supra; see also Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).  Accordingly, there is no legal basis to assign an earlier effective date for the award of service connection for obstructive sleep apnea.

Following the issuance of the December 2005rating decision, other than the April 2006 notice of disagreement, the only additions to the record referencing obstructive sleep apnea are a November 2006 VA examination report and the Veteran's October 2007 statement in which he claimed service connection for obstructive sleep apnea.  However, review of the November 2006 VA examination report reflects that the Veteran specifically denied symptoms of obstructive sleep apnea.  See the November 2006 VA examination report.  The record does not contain any earlier statement or action indicating an intent to file a claim.  As such, the Veteran did not demonstrate an intent to raise an informal claim for service connection during that time period.  Therefore, the Board finds that a formal or informal claim was not received prior to the formal claim filed on October 25, 2007.  

At the March 2011 hearing, the Veteran asserted that he did not fully understand the VA appeals process prior to 2006 as he was unrepresented at that time.  See the March 2011 hearing transcript at pages 6, 8 and 12.  However, review of the Veteran's VA claims file reflects that the Veteran has been continuously represented by the Texas Veterans Commission at all times after February 22, 2005.  Indeed, all communications from the RO to the Veteran concerning his hypersomnia claim were also sent to the Texas Veterans Commission.  See the December 2005 rating decision and the February 2007 SOC.  Although it is regrettable that the Veteran may not have been informed of all the benefits to which he was entitled when he initially inquired regarding his eligibility, the Court has held that "erroneous advice given by a government employee cannot be used to [prevent] the government from denying benefits."  Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).

Further, the Veteran testified that he "wasn't aware" of the correct terminology in 2006 because he suffered three transient ischemic attacks (TIS's).  See the March 2011 hearing transcript at page 6.  It appears that the Veteran is asserting that he is entitled to an earlier effective date based on an incapacitating physical or mental disability which prevented him from filing a claim.  However, while 38 C.F.R. § 3.400(b)(1)(ii)(B) allows for an effective date earlier than the date of receipt of a claim for disability pension if a physical or mental disability, which was not the result of the Veteran's own willful misconduct, and is so incapacitating that it prevents filing a disability pension claim, the Board points out that this regulation only applies to pension claims.  A similar regulation does not exist for compensation claims.  Therefore, 38 C.F.R. § 3.400(b)(1)(ii)(B) is not applicable in the Veteran's claim for an earlier effective date for the grant of service connection for sleep apnea.  

Moreover, review of the Veteran's VA outpatient claims file reflects that the Veteran suffered three cardiovascular accidents (CVA's) on June 27, 2007, July 2, 3007 and July 3, 2007.  There is no evidence that the Veteran suffered a TIA or CVA in 2006.  Even if the Veteran was physically or mentally incapacitated at any time between 2005 and October 2007, no statute, regulation, or binding court precedent allows for "equitable tolling" of a period for filing an initial claim for compensation.  In Barrett v. Principi¸ 363 F. 3d 1316 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit held that, in certain circumstances, "mental illness may justify the tolling of [38 U.S.C.A. §] 7266(a)'s 120-day period for appeal."  Barrett, 363 F. 3d. at 1320.  However, the holding in Barrett applies to an appeal period, not an initial request for compensation.  Further VA outpatient treatment record dated on July 6, 2007, (three days after his last CVA) reflect that the Veteran's symptoms associated with his CVAs had resolved.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to October 25, 2007, for the grant of service connection for obstructive sleep apnea.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to an earlier effective date for the grant of service connection for obstructive sleep apnea, the doctrine is not for application.  Gilbert, supra.



ORDER

Entitlement to an earlier effective date prior to October 25, 2007, for the grant of service connection for obstructive sleep apnea, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


